Exhibit 10.7(h)

LOGO [g61319img001.jpg]

February 12, 2008

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, California 94005

 

  Re: First Option Event-AGHD/Other in the

       Combination Product Development and Commercialization Agreement

To Whom It May Concern:

This letter agreement (“Letter Agreement”) relates to the Combination Product
Development and Commercialization Agreement, dated as of July 6, 2007, by and
between Genentech and Tercica (“Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings defined in the Agreement.

Tercica informed Genentech that, in lieu of submitting an IND for the first
Phase II Clinical Trial of a Non-Short Stature Product for the AGHD Indication
to the FDA (as contemplated under Section 2.2(a) of the Agreement), Tercica
intends to submit a protocol for the AGHD Indication to the FDA under an
existing IND (e.g., IND 76,497, which covers the first Phase II Clinical Trial
of a Short Stature Product for the Initial Short Stature Indication) (for
purposes of this Letter Agreement, an “AGHD Protocol”).

Therefore, Genentech and Tercica hereby agree that, in the event Tercica submits
an AGHD Protocol, the term First Option Event-AGHD/Other (defined in
Section 2.2(a)) means that the FDA does not issue a clinical hold order with
respect to such AGHD Protocol (or otherwise reject such AGHD Protocol) within
thirty (30) days following its receipt thereof.

Except as expressly modified by this Letter Agreement, all of the terms and
conditions of the Agreement shall remain in full force and effect. This Letter
Agreement constitutes the entire understanding of the Parties with respect to
the subject matter hereof and supersedes any prior understanding, oral or
written, between the Parties with respect thereto.

1 DNA WAY, SOUTH SAN FRANCISCO, CA 94080-4990      650.225.1000     
www.gene.com

 

-1-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please have an authorized
representative sign both originals of this Letter Agreement in the space
provided below, and return one signed original to Genentech. Thank you.

 

Sincerely,

for Genentech, Inc.

Signed:   /s/ Ashraf Hanna Name:   Ashraf Hanna Title:   VP Alliance Mgmt

 

Agreed to by:

 

Tercica, Inc.

Signed:   /s/ Richard King Name:   Richard King Title:   COO

1 DNA WAY, SOUTH SAN FRANCISCO, CA 94080-4990      650.225.1000     
www.gene.com

 

-2-